PER CURIAM.
David Wilber appeals a judgment entered in favor of the Missouri Department of Revenue (“D.O.R.”) on the D.O.R.’s Petition for Delinquent Missouri Individual Income Tax. Because we find that Mr. Wilber has failed to comply with Rule 84.04 of the applicable rules, we dismiss.
Mr. Wilber filed a pro se appeal from the trial court’s judgment. It is well-settled that pro se appellants are held to the same standards as attorneys and must comply with Supreme Court Rules, including Rule 84.04, which sets out the requirements for appellate briefs. Davis v. Coleman, 93 S.W.3d 742 (Mo.App. E.D.2002). Failure to comply with the rules of appellate procedure constitutes grounds for dismissal of an appeal. Id. at 742-43.
Mr. Wilber’s brief fails to comply with Rule 84.04. Particularly, the statement of facts fails to set forth details relevant to the questions presented for determination. The points relied on do not state legal reasons for Mr. Wilber’s claim for reversible error much less explain why, in the context of the case, those legal reasons support the claim for reversible error. Moreover, the argument section fails to state a standard of review or other legal authority to support Mr. Wilber’s position. In short, Mr. Wilber’s brief preserves nothing for review. Davis, 93 S.W.3d at 742-43.
Appeal dismissed.